UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7191



TOMAS RAFEAL ARROYO, JR.,

                                                Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-534-3)


Submitted:    October 10, 2002               Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tomas Rafeal Arroyo, Jr., Appellant Pro Se.   Hazel Elizabeth
Shaffer, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tomas Rafeal Arroyo, Jr., seeks to appeal the district court’s

order denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the district court’s

opinion and dismiss for the reasons stated by the district court.

See Arroyo v. Angelone, No. CA-01-534-3 (E.D. Va. July 12, 2002).

We deny a certificate of appealability.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2